Citation Nr: 1419403	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  12-01 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to additional vocational rehabilitation and employment (VRE) benefits under the provisions of Chapter 31, Title 38, of the United States Code.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Counsel






INTRODUCTION

The Veteran served on active duty from December 1972 to November 1974 and from February 1975 to March 1993.  Further, the record reflects he had additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 determination by a Department of Veterans Affairs (VA) Regional Office (RO).

The record reflects the Veteran had requested a Board hearing in conjunction with his appeal, and such a hearing was scheduled for June 2013.  However, the Veteran withdrew his hearing request via correspondence dated and received in April 2013.  See 38 C.F.R. § 20.702(e) (2013).

For the reasons detailed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The purpose of vocational rehabilitation services is to enable veterans with service-connected disabilities to achieve maximum independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  38 U.S.C.A. §§ 3100, 3101; 38 C.F.R. §§ 21.35(b), 21.70, 21.71.  A veteran is entitled to participate in a rehabilitation program under Chapter 31 if he or she has a service-connected disability or combination of disabilities rated at 20 percent or more and is determined by the Secretary to be in need of rehabilitation because of an employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.40(a). 

VA defines an employment handicap as an impairment of a veteran's ability to prepare for, obtain, or retain employment consistent with his abilities, aptitudes, and interests.  The impairment must result in substantial part from one or more service-connected disabilities.  38 U.S.C.A. § 3101(1); 38 C.F.R. §§ 21.35, 21.51.  The service-connected disabilities must have an identifiable, measurable, or observable causative effect on a veteran's overall vocational impairment, but need not be the sole or primary cause of the employment handicap.  38 C.F.R. § 21.51.

In each case in which an employment handicap is found, a separate determination must be made with respect to whether that impairment constitutes a "serious employment handicap."  38 U.S.C.A. § 3106(a); 38 C.F.R. § 21.52(a).  A serious employment handicap exists where an individual has a significant vocational impairment (i.e., a significant impairment of the ability to prepare for, obtain, or keep employment consistent with his abilities, aptitudes, and interests); the effects of the significant vocational impairment are not overcome; and a service-connected disability contributes in a substantial part to the individual's overall significant vocational impairment.  38 C.F.R. § 21.52. 

In this case, the Veteran's basic eligibility for VRE benefits is not in dispute, as he has already received training under this program.  The issue in this case is whether he is entitled to additional training.

An individualized written rehabilitation plan (IWRP) will be developed for each veteran eligible for rehabilitation services under Chapter 31.  The plan is intended to assist in: (1) providing a structure which allows vocational rehabilitation and counseling staff to translate the findings made in the course of the initial evaluation into specific rehabilitation goals and objectives; (2) monitoring a veteran's progress in achieving the rehabilitation goals established in the plan; (3) assuring the timeliness of assistance by VA staff in providing services specified in the plan; and (4) evaluating the effectiveness of the planning and delivery of rehabilitation services by the vocational rehabilitation and counseling staff.  38 C.F.R. § 21.80.  The term "plan" also includes creation of an IEAP.  Id.; see also 38 C.F.R. § 21.88.

The terms and conditions of the plan must be approved and agreed to by a counseling psychologist, a vocational rehabilitation specialist, and a veteran.  A vocational rehabilitation specialist or counseling psychologist designated as case manager has the primary role in carrying out VA responsibility for implementation of the plan.  A counseling psychologist has the primary responsibility for the preparation of plans.  38 C.F.R. § 21.92.

A case manager and a veteran will review all of the terms of the plan and a veteran's progress at least every 12 months.  On the basis of this review, a veteran and a case manager will agree whether the plan should be retained, amended, or redeveloped. Disagreement with regard to a change (or refusal of a change) in the plan is appealable to the Board.  38 C.F.R. § 21.98(d).

A veteran, a counseling psychologist, or a vocational rehabilitation specialist may request a change in the plan at any time.  38 C.F.R. § 21.94(a).  A change in the statement of a long-range goal, however, may only be made following a reevaluation of a veteran's rehabilitation program by a counseling psychologist.  A change may be made when: (1) achievement of the current goal is no longer reasonably feasible; or (2) a veteran's circumstances have changed or new information has been developed which makes rehabilitation more likely if a different long-range goal is established; and (3) a veteran fully participates and concurs in the change.  38 C.F.R. § 21.94(b).

VA must also determine the reasonable feasibility of a veteran achieving a vocational goal.  38 U.S.C.A. § 3106(a); 38 C.F.R. § 21.50.  A "vocational goal" is defined as gainful employment consistent with a veteran's abilities, aptitudes, and interests.  38 U.S.C.A. § 3101(8).  A vocational goal is reasonably feasible when the following criteria are met: (1) a vocational goal must be identified; (2) a veteran's physical and mental conditions must permit training to begin within a reasonable period; and (3) a veteran must possess the necessary educational skills and background to pursue the goal or will be provided services by VA to develop such necessary educational skills as part of the program.  38 C.F.R. § 21.53(d). 

Put differently, the facts must show that the effects of a veteran's disabilities (service and nonservice-connected), when considered in relation to his circumstances, do not prevent him from successfully pursuing a vocational rehabilitation program and successfully becoming gainfully employed in an occupation consistent with a veteran's abilities, aptitudes, and interests.  38 C.F.R. 
§ 21.35(h).  In contrast, achievement of a vocational goal is not currently reasonably feasible if the effects of a veteran's disabilities (service and nonservice-connected), when considered in relation to his circumstances, prevent him from successfully achieving a vocational goal; or, are expected to worsen within the time period needed to achieve the goal, thereby making achievement not reasonably feasible.  Id. 

A veteran shall be determined to be rehabilitated to the point of employability when he is employable in an occupation for which a vocational rehabilitation program has been provided under 38 U.S.C. Chapter 31.  38 C.F.R. §§ 21.35(e), 21.283.  Rehabilitation to the point of employability may include the services needed to evaluate and improve a veteran's ability to undertake training; and train him to the level generally recognized as necessary for entry into employment in a suitable occupational objective.  38 C.F.R. § 21.72.  Where a particular degree, diploma, or certificate is generally necessary for entry into the occupation, a veteran shall be trained to that level.  Id. 

The purpose of "rehabilitated" status is to identify those cases in which the goals of a rehabilitation program or a program of employment services have been substantially achieved.  38 C.F.R. § 21.196(a).  A veteran's case shall be assigned to "rehabilitated" status from employment services status when his case meets the criteria for rehabilitation contained in 38 C.F.R. § 21.283. 

A veteran shall be declared "rehabilitated" when he has overcome the employment handicap to the maximum extent feasible as described in 38 C.F.R. § 21.283.  The term "suitably employed" includes employment in the competitive labor market, sheltered situations, or on a nonpay basis which is consistent with a veteran's abilities, aptitudes and interests if the criteria contained in paragraph (c)(1) or (2) of 38 C.F.R. § 21.283 are otherwise met.  See 38 C.F.R. § 21.283(b).  A veteran will be found rehabilitated to the point of employability when he (1) is employed in the occupational objective for which a program of services was provided or in a closely related occupation for at least 60 continuous days; (2) is employed in an occupation unrelated to the occupational objective of a veteran's rehabilitation plan for at least 60 continuous days if a veteran concurs in the change and such employment follows intensive, yet unsuccessful, efforts to secure employment for a veteran in the occupational objective of a rehabilitation plan for a closely related occupation contained in a veteran's rehabilitation plan; is consistent with a veteran's aptitudes, interests, and abilities; and utilizes some of the academic, technical or professional knowledge and skills obtained under the rehabilitation plan; or, (3) pursues additional education or training, in lieu of obtaining employment, after completing his prescribed program of training and rehabilitation services if the additional education or training is not approvable as part of a veteran's rehabilitation program under this chapter; and achievement of employment consistent with a veteran's aptitudes, interests, and abilities will be enhanced by the completion of the additional education or training.  38 C.F.R. § 21.283(c).

A veteran under a rehabilitation plan who obtains employment without being declared rehabilitated to the point of employability, as contemplated by the plan, including a veteran in a plan consisting solely of employment services, is considered rehabilitated if (1) a veteran obtains and retains employment substantially using the services and assistance provided under the rehabilitation plan; (2) the employment obtained is consistent with a veteran's abilities, aptitudes, and interests; (3) maximum services feasible to assist a veteran to retain the employment obtained has been provided; and (4) a veteran has maintained the employment for at least 60 continuous days.  See 38 C.F.R. § 21.283(d).

In this case, the record reflects an IWRP was developed in 2007 and an IEAP in 2008 with the goal of becoming employed in the Hotel/Restaurant Management field.  His present claim for additional VRE benefits was denied below, in essence, on the basis that the vocational information of record, coupled with the Veteran's experience and training, resulted in him being qualified for suitable employment.  Therefore, it was concluded that no further training was required for him to obtain and maintain employment.  In other words, it appears he was found to be "rehabilitated" for VRE purposes.

The Board notes that as it has been more than 3 years since the Veteran was last evaluated for VRE benefits, it is concerned the evidence of record may not accurately reflect his current employment handicap due to service-connected disabilities, as well as his ability to overcome such a handicap.  Further, this is supported by the fact that following the 2011 determination the Veteran had sufficient training and experience to obtain employment, the Board concluded in an October 2011 decision that he was entitled to a total rating based upon individual unemployability (TDIU) due to service-connected disability (which consist of dyshidrotic eczema and left bundle branch block).  Nevertheless, it appears the Veteran is still seeking VRE benefits as his Substantive Appeal on this issue was dated and received in November 2011, which is subsequent to the award of TDIU by the October 2011 Board decision.  Moreover, even though he withdrew his hearing request in this case, he has not withdrawn his appeal seeking additional VRE benefits.

In view of the foregoing, the Board finds that a remand is required in order to obtain a contemporaneous evaluation to determine the Veteran's feasibility for additional VRE benefits.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Accordingly, the case is REMANDED for the following action:

1.  Please obtain the names and addresses of all medical care providers who have treated the Veteran for his service-connected dyshidrotic eczema and left bundle branch block since October 2009.  After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the impact of his service-connected disabilities on his ability to work to include his ability to obtain and maintain employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any additional records to the extent possible, the Veteran should be evaluated by an appropriate vocational rehabilitation counselor or counseling psychologist to determine whether the Veteran has an employment handicap due to his service-connected disabilities in accord with 38 C.F.R. § 21.51, and if so, whether he has a serious employment handicap in accord with 38 C.F.R. 
§ 21.52 and whether the achievement of a vocational goal was currently reasonably feasible in accord with 38 C.F.R. § 21.53.  All counseling records/ narrative reports should be associated with the vocational rehabilitation folder. 

A complete rationale for any opinion expressed must be provided.

4.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  
If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the September 2011 SOC, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

